     Case 1:20-cv-01253-DAD-SAB Document 14 Filed 12/16/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MELVIN R. ARRANT,                                 No. 1:20-cv-01253-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS (1) DENYING
14   KELLY SANTORO, et al.,                            MOTION FOR TEMPORARY
                                                       RESTRAINING ORDER AND
15                      Defendants.                    PRELIMINARY INJUNCTION and (2)
16                                                     (Doc. Nos. 2, 10, 13)
17

18

19          Plaintiff Melvin R. Arrant is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22                 SEPTEMBER 3, 2020 FINDINGS AND RECOMMENDATIONS

23          On September 3, 2020, plaintiff filed a motion seeking a preliminary injunction and a

24   temporary restraining order. (Doc. No. 2.) On October 28, 2020, the assigned magistrate judge

25   issued findings and recommendations recommending that plaintiff’s motion for a preliminary

26   injunction and temporary restraining order be denied. (Doc. No. 10.) Those findings and

27   recommendations were served on plaintiff and contained notice that any objections thereto were

28   to be filed within fourteen (14) days from the date of service. (Id. at 4.) No objections to the
                                                      1
     Case 1:20-cv-01253-DAD-SAB Document 14 Filed 12/16/20 Page 2 of 4


 1   findings and recommendations have been filed, and the time for doing so has passed.

 2             In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 3   de novo review of the case. Having carefully reviewed the entire file, the court finds the

 4   September 3, 2020 findings and recommendations to be supported by the record and by proper

 5   analysis.

 6                    NOVEMBER 18, 2020 FINDINGS AND RECOMMENDATIONS

 7             On October 30, 2020, the assigned magistrate judge screened plaintiff’s complaint

 8       pursuant to 28 U.S.C. § 1915A(a), finding plaintiff stated separate cognizable claims for

 9       retaliation against Defendants Lozano, Garcia, Dodson, Herrera, Valdez, Felix, Flores,1 and

10       Chanel; stated separate cognizable excessive force claims against Defendants Florez and Tapia;

11       but failed to state any other cognizable claims. (Doc. No. 11.) Plaintiff was advised he could

12       elect to file either an amended complaint curing the deficiencies identified in the screening order

13       or a notice of his intent to proceed on only the claims found to be cognizable by the screening

14       order. (Id. at 18.) On November 12, 2020, plaintiff filed a notice of intent to proceed only on

15       his cognizable claims and sought reconsideration and clarification as to whether he had alleged a

16       cognizable claim against Defendant Tapia for retaliation. (Doc. No. 12 at 2–3.)

17             On November 18, 2020, the pending findings and recommendations recommending were

18       issued, recommending plaintiff’s claims for retaliation against Defendants Lozano, Garcia,

19       Dodson, Herrera, Valdez, Felix, Flores, Chanelo, and Tapia as well as separate excessive force

20       claims against Defendants Florez and Tapia be permitted to proceed and recommending that all
21       other claims and defendants be dismissed for failure to state a claim for relief. (Doc. No. 13.)

22       The findings and recommendations were served on plaintiff and contained notice that objections

23       were to be filed within fourteen (14) days of the order’s date of service. (Id. at 2.) Plaintiff has

24
     1
       The screening order correctly found plaintiff’s retaliation claim against defendant A. Flores was
25   cognizable and described in detail the allegations supporting the claim against defendant
26   A. Flores; however, the conclusion of the screening order and the pending findings and
     recommendations erroneously describe the retaliation claim as brought against defendant J.
27   Florez. (Doc. Nos. 11 at 4–7, 17; 13 at 2.) The court clarifies herein that plaintiff has alleged a
     cognizable retaliation claim against defendant A. Flores and plaintiff has alleged a separate,
28   cognizable excessive force claim against J. Florez.
                                                      2
     Case 1:20-cv-01253-DAD-SAB Document 14 Filed 12/16/20 Page 3 of 4


 1   not filed objections to the findings and recommendations, and the time in which to do so has

 2   passed.

 3          Again, in accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has

 4   conducted a de novo review of the case. Having carefully reviewed the entire file, the court also

 5   finds the November 18, 2020 findings and recommendations to be supported by the record and by

 6   proper analysis.

 7          The undersigned adds the following only to clarify that while defendants Dodson and

 8   Felix—referred to in plaintiff’s complaint as S&E Officer Dodson and Sgt. Felix, respectively—

 9   were not listed in the caption of the complaint, both were clearly identified in the body of the

10   complaint and had relief sought against them, which demonstrated they were intended to be

11   named as defendants in this action. (See, e.g., Doc. Nos. 1 at 9–11, 21; 11 at 10–11, 17.)

12   Although plaintiff should have listed both as defendants in the caption as required by Federal

13   Rule of Civil Procedure 10, plaintiff’s claims nevertheless may be maintained against both

14   Dodson and Felix. Yeseta v. Baima, 837 F.2d 380, 382 (9th Cir. 1988) (citing Rice v. Hamilton

15   Air Force Base Commissary, 720 F.2d 1082, 1085 (9th Cir. 1983) (“a party may be properly in a

16   case if the allegations in the body of the complaint make it plain that the party is intended as a

17   defendant.”))

18                                             CONCLUSION

19          Accordingly,

20          1.       The findings and recommendations issued on October 28, 2020 (Doc. No. 10) and
21                   the findings and recommendations issued on November 18, 2020 (Doc. No. 13) are

22                   both adopted in full;

23          2.       Plaintiff’s motion for a preliminary injunction and temporary restraining order

24                   (Doc. No. 2) is denied;

25          3.       This action shall proceed against defendants Lozano, E. Garcia, Dodson,

26                   O. Herrera, J. Valdez, Felix, A. Flores, P. Chanelo, and D. Tapia for retaliation as
27                   explained herein and in the Court’s October 30, 2020 screening order, and separate

28                   excessive force claims against defendants J. Florez and D. Tapia;
                                                       3
     Case 1:20-cv-01253-DAD-SAB Document 14 Filed 12/16/20 Page 4 of 4


 1        4.    All other claims and defendants are dismissed from the action; and

 2        5.    This matter is referred back to the assigned magistrate judge for further

 3              proceedings consistent with this order.

 4   IT IS SO ORDERED.
 5
       Dated:   December 16, 2020
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  4
